Title: Orderly Book, 23 September 1758
From: Washington, George
To: 



[23 September 1758]

Camp at Reas Town Saturday Septr 23d 1758
G. O.
Parole Limerick
Field Officer for to morrow Majr Peachy.
Adjt for to morrow 2d Virginia Regt.
1 Serjt 1 Corpl & 12 Men to parade at 3 OClock this Afternoon to Escort Provisions to Fort Cumberland, 1 Serjt 1 Corpl 12 Men to parade to morrow Morning at 9 OClock, to Escort waggons to the Crossings of the Juniatta.
1 Capt. 2 Subs. & 40 Men of the Pensylvanians to parade this Afternoon at 3 OClock & March to Loyall Hannon as an Escort to Waggons Loaded with Provisions.
